Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Park et al. for the “METHOD AND APPARATUS FOR TRANSMITTING AND RECEIVING WIRELESS SIGNAL IN WIRELESS COMMUNICATION SYSTEM” filed 12/20/2019 has been examined.  This application is a national stage entry of PCT/KR2018/007306, International Filing Date: 06/27/2018 which claims Priority from Provisional Application 62525727, filed 06/27/2017, from Provisional Application 62528518, filed 07/04/2017, from Provisional Application 62547772, filed 08/19/2017, from Provisional Application 62548919, filed 08/22/2017.   The preliminary amendment filed 12/20/2019 has been entered and made of record.  Claims 1-14 are pending in the present application. 
2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other 
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Drawings
3.          The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “plurality of time units”, “SC-FDMA symbol” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered, (see MPEP 1413, 1453 and 37 C.F.R. f 1.173(b)(3)).
	Claim Objections
4.       Claim 8 is objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 

 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.        Claims 1-3,5-10, 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tiirola et al. (US#2008/0310547) in view of Zhang et al. (US#2010/0041350).  
Regarding claim 8, the references disclose a system and device for performing radio signal transmission in NB-IoT based wireless communications, according to the essential features of the claim.  Tiirola et al. (US#2008/0310547) discloses a user equipment (UE) used in a wireless communication system, the UE comprising: a radio frequency (RF) module; and a processor (see Figs. 2, 4A; para [0075], [0080] for the mobile transmitter/receiver equipment), wherein the processor is configured to generate a first complex symbol sequence related with one time unit including a plurality of transmission symbols (Figs. 4A, 5, 22, 23B; para [0082]-[0083]: generate first modulated symbol sequence output from the QPSK modulator), generate a second complex symbol sequence by applying primary scrambling to the first complex symbol sequence in units of modulation symbols, and repeatedly transmit the second complex symbol sequence through a plurality of time units, secondary scrambling being applied to a signal in each time unit in units of transmission symbols (Figs. 3, 3D, 5; para [0045], [0083]-[0089], [0095], [0109]: generate/obtain a plurality of second block symbols), and wherein the transmission symbols include orthogonal frequency division multiplexing (OFDM) symbols or single-carrier frequency division multiple access (SC-FDMA) symbols (para [0045]: a plurality of symbols correspond to SC-FDMA symbols (LBs)).
Tiirola’s reference does not disclose expressly wherein generate a second complex symbol sequence by applying primary scrambling to the first complex symbol sequence in units of modulation symbols.  However, applying the basic scheme such as for example, scrambling and modulating, segmentation, repetition, linear combination, cyclic shift, DFT precoding, mapping to subcarriers and performing IDFT pre-coding are well use in the art.  In the same field of endeavor, Zhang et al. (US#2010/0041350) teaches in Fig. 6 a block diagram illustrated a structure for 2-TxD schemes 600 includes a scrambling block 605 and a modulation mapper 610, transform decoder 615, a SC-FDMA symbol pairing block 620 (hereinafter "pairing block"), a layer mapper 625, a TxD precoder for non-pairs 630 (hereinafter "non-pair precoder"), a TxD precoder for pairs 635 (hereinafter "paired precoder"), a plurality of resource element mappers for non-pairs 640 (hereinafter non-pair resource element mappers), a plurality of resource element mappers for pairs 645 (hereinafter pair resource element mappers), and a plurality of SC-FDMA signal generation blocks 650 (see also Fig. 3B; para. [0073]-[0076], [0098], [0100], [0113]:  obtaining a plurality of complex symbol sequences in a frequency domain by performing DFT precoding for the plurality of second modulation symbol sequences).  It’s also noted that, to meet the foregoing requirements such as low costs and deep coverage, the NB-IoT system has many special designs.  For example, the NB-IoT system has no PUCCH, to simplify the terminal device and reduce costs.  In addition, to implement deep coverage, a control channel (for example, a narrowband physical downlink control channel (NPDCCH)), a data channel (for 
Regarding claim 9, the NB-IoT UE may perform physical channels such as NPDCCH/ NPDSCH reception from BS, and an NPUSCH transmission from NB-IoT UE as a general UL/DL signal transmission/reception process are well use in the art. 
Regarding claim 10, the reference further teach wherein the time unit includes a slot (Zhang et al.: Figs. 3C, D; para [0078]-[0080])
Regarding claim 12, the reference further teach wherein the second complex symbol sequence is transmitted through 1, 3, 6, or 12 subcarriers in each time unit (Zhang et al.: Figs. 3C, D; para [0078]-[0080]).
Regarding claim 13, the reference further teach wherein the signal in each time unit is changed in order in units of the transmission symbols (Tiirola et al.: para [0052]-[0055]).
Regarding claim 14, the reference further teach wherein the wireless communication system includes a wireless communication system supporting narrowband Internet of Things (NB-IoT)(Tiirola et a.: Figs. 4A-C: the UE as in Long-Term Evolution (LTE) or Narrowband Internet of Things (NB-IoT)).
Regarding claims 1-3, 5-7, they are method claims corresponding to the apparatus claims 8-10, 12-14 as discussed above. Therefore, claim 1-3, 5-7 are analyzed and rejected as previously discussed with respect to claims 8-10, 12-14.
One skilled in the art would have recognized the need for effectively and efficiently providing an optimal precoding scheme in NB-IoT based telecommunications network, and Uplink transmissions with two antenna ports into Tiirola’s multi-code precoding for sequence modulation with the motivation being to provide a method and apparatus for transmitting and receiving wireless signal in wireless communications.
Allowable Subject Matter
9.	Claims 4, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the secondary scrambling includes adding one value among a plurality of complex values in units of the transmission symbols to the signal in each time unit in the form of multiplication, as specifically recited in the claims.  
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Han et al. (US#8,855,076) shows method and apparatus for transmitting control information in wireless communication system.
The Han et al. (US#9,106,385) shows method and apparatus for transmitting control information in wireless communication system.

The Han et al. (US#10,721,045) shows method and apparatus for transmitting control information in wireless communication system.
The Han et al. (US#8,867,496) shows method and apparatus for transmitting control information in wireless communication system.
The Han et al. (US#9,723,594) shows method and apparatus for transmitting control information in wireless communication system.
The Reial et al. (US#10,764,845) shows method, system and device for providing uplink control information.
The Gao et al. (US#9,084,238) shows searching space and operation for enhanced PDCCH in LTE systems.
The Stern-Berkowitz et al. (US#2020/0204305) shows methods and procedures for narrowband LTE operation.
The Stern-Berkowitz et al. (US#2018/0316464) shows methods and procedures for narrowband LTE operation.
The Palanki et al. (US#8,885,628) shows code division multiplexing in a single carrier frequency division multiple access system.
The Palanki et al. (US#9,693,339) shows code division multiplexing in a single carrier frequency division multiple access system.

12.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
04/20/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477